Citation Nr: 0110395	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  95-27 910	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for lung disability, to 
include bronchitis, bronchopneumonia, bronchiectasis, 
emphysema, and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
February 1963.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

This case was remanded by the Board to the RO in October 1997 
to obtain additional service medical and postservice 
treatment records.  The case was returned to the Board in 
March 2001.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Chronic lung disability, to include bronchitis, 
bronchopneumonia, bronchiectasis, emphysema, and COPD, was 
not shown until many years after service discharge and is not 
shown to be etiologically related to service. 


CONCLUSION OF LAW

Chronic lung disability, to include bronchitis, 
bronchopneumonia, bronchiectasis, emphysema, and COPD, was 
not incurred in or aggravated by active duty, nor may 
bronchiectasis be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112(a), 1131 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claims were most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  This liberalizing law is 
applicable to the veteran's case.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The VCAA essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA which is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  The record 
reflects that the veteran has been informed of the 
requirements for establishing service connection for lung 
disability.  He has been requested to provide information 
concerning potential sources of medical evidence pertaining 
to postservice treatment for the disability at issue.  The 
Board notes that the record contains voluminous medical 
evidence relevant to adjudication of this claim.  The veteran 
has not identified any additional records which might be 
pertinent to his claim which have not been obtained by the 
RO.  

The VCAA provides for VA to arrange for a medical examination 
and opinion in certain circumstances. In the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  In the instant case, there is medical 
evidence of current lung disability, but there is no 
competent evidence that postservice respiratory-lung 
disorders, first noted no sooner than 18 years after the 
veteran's separation from service, were associated with the 
veteran's active service or with an episode of acute 
bronchopneumonia in 1962 while he was on active duty.  The 
evidence of record, the Board finds, contains sufficient 
medical evidence for the Board to make a decision on the 
claim and, therefore, the Board finds that further 
development of the evidence, such as an additional medical 
examination and opinion, is not required by the VCAA.  The 
Board finds that VA has made reasonable efforts to assist the 
veteran in substantiating his claim and that further 
assistance is not necessary or appropriate.  The Board will, 
therefore, proceed to consider the claim on the merits.  The 
Board also finds that the veteran will not be prejudiced by 
appellate review of his claim on the record as it now stands, 
particularly in view of the fact that when this case was in 
remand status, reasonable efforts were made to substantiate 
the claim, even before the passage of the VCAA.

Factual Background

The veteran's service medical records reveal that he noted on 
his November 1961 medical history report that he had or had 
had shortness of breath; his chest and lungs were normal on 
medical examination in November 1961.  He complained in 
September 1962 of a several year history of chest pains and 
coughing at night; he said that he smoked 1-2 packs of 
cigarettes a day.  Examination revealed clear breath sounds; 
the impressions were chronic tobacco cough with secondary 
chest discomfort and post nasal drip.  The veteran was 
hospitalized in January 1961 with coughing, a sore throat, 
and chest pain.  Examination revealed course breath sounds, 
an inflamed throat, and rales.  Acute bronchopneumonia of 
undetermined origin, did not exist prior to service entrance, 
was diagnosed; it was noted that the veteran responded well 
to supportive therapy, penicillin and tetracycline.  On 
discharge examination in February 1963, the veteran's lungs 
and chest were normal; chest X-rays were negative.

The veteran was hospitalized at a VA hospital in November 
1981 for epigastric distress.  The discharge diagnoses were 
epigastric distress, probable gastritis v. peptic ulcer; 
alcoholism; and dehydration, clinically resolved.  

The veteran was admitted to a VA hospital in December 1982 
for alcohol detoxification.  It was noted during this 
hospitalization that, without prior films for comparison, 
chest X-rays showed some questionable prominence of the hilar 
shadows, felt most likely to be vascular.

The impression on chest X-rays taken during VA 
hospitalization in April 1992 was left basilar densities 
present since at least 1988, highly suspicious for fluid 
filled bronchiectatic segments of the lung.  The impressions 
on chest X-rays dated in May 1992 were probable cystic 
bronchiectasis in left lower lobe, COPD, no acute infiltrate 
identified.

The veteran was hospitalized at a VA hospital in September 
1995 with a long history of recurrent abdominal pain, 
associated with nausea and vomiting, and alcohol abuse.  The 
impressions on examination on the day of hospitalization 
included chronic bronchitis and questionable COPD.  The final 
diagnoses on VA hospitalization in February 1996 included 
COPD.

VA treatment records dated from April to November 1998 reveal 
chest X-rays that are interpreted as showing several lung 
disabilities, including left lower lobe pneumonia in April 
1998 and left lower lobe bronchiectasis, COPD, and emphysema 
in June and November 1998.  The veteran was hospitalized in 
August and September 1998 with complaints of nausea, 
vomiting, diarrhea, weight loss, and dehydration.  The 
discharge diagnoses included severe left lower lobe 
bronchitis/pneumonia.  The discharge diagnoses in November 
1998 included COPD.

The veteran was hospitalized at a VA hospital two times in 
July 1999 with abdominal complaints.  A history of COPD was 
noted.  When hospitalized at a VA hospital in March 2000 for 
chronic pancreatitis, the associated diagnoses included COPD.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131.  Service incurrence or 
aggravation of bronchiectasis may be presumed if it is 
manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records do not show a chronic 
lung disability.  Acute bronchopneumonia was noted in January 
1962, which responded well to treatment.  The veteran's lungs 
and chest were normal on discharge medical examination in 
February 1963, and chest X-rays in February 1963 were 
negative.  There is no postservice evidence of lung 
disability for many years after service discharge.  Although 
chest X-rays in December 1982 showed some questionable 
prominence of the hilar shadows, this was thought to be 
vascular related.  It was noted during hospitalization in 
April 1992 that left basilar densities had been present on 
chest X-rays since at least 1988, which were considered 
highly suspicious for fluid filled bronchiectatic segments of 
the lung.  Subsequent treatment records contain diagnoses of 
bronchitis, bronchopneumonia, bronchiectasis, emphysema, and 
COPD.  There is no medical evidence linking the veteran's 
current lung disabilities to service.  As there is no 
indication in the medical evidence of record that any current 
lung disability was present in service or is etiologically 
related to service, service connection for lung disability, 
to include bronchitis, bronchopneumonia, bronchiectasis, 
emphysema, and COPD, is not established.


ORDER

Service connection for lung disability, to include 
bronchitis, bronchopneumonia, bronchiectasis, emphysema, and 
COPD, is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

